 

IN THE UNITED STATES DISTRICT COURT FE L E .

FOR THE DISTRICT OF MONTANA ApR 1 2 mg
BILLINGS DIVISION Clerk` u S D_lsmci own
District,`_(\?ifnl\g:ma"a

UNITED STATES OF AMERICA, CR lS-lOS-BLG-SPW-3

Plaintiff,

ORDER SETTING
VS. SENTENCING

ALEXIS ZEE GEARY,

Defendant.

 

 

Defendant entered her plea of guilty before U.S. Magistrate Judge Timothy
J. Cavan in open court on March 28, 2019. United States Magistrate Judge
Timothy J. Cavan entered Findings and Recornmendation in this matter on March
28, 2019 (Doc. 74). No objections having been filed within fourteen days thereof,

IT IS I-IEREBY ORDERED that Judge Cavan’s Findings and
Recommendations (Doc. 74) are ADOPTED IN FULL;

Therefore,

IT IS HEREBY ORDERED that,

1. Sentencing is Set for Wednesday, August 14, 2019 at 10:30 a.m., in
the J ames F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.

2. The United States Probation Office shall conduct a presentence
investigation and prepare a presentence report. Fed. R. Crim. P. 32(c), (d); 18

U.s.c. § 3552(3).

3. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as folloWs: two copies to counsel for
Defendant, and one copy to counsel for the government on or before July 1, 2019.
The probation officer shall not disclose any recommendation made or to be made
to the Court.

4. If restitution is mandatory, the probation officer shall discuss a
payment plan with Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

5. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before July 10, 2019.
U.S.S.G. § 6Al.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

6. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before July 24,
2019.

7. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before July 31, 2019. Absent good

cause shown, sentencing memoranda and supporting documents filed after July 31,

2019 Will not be considered in addressing sentencing issues. Failure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.

8. Responses to sentencing memoranda Shall be filed on or before
August 7, 2019.
9. Reply briefs Will not be accepted for filing in sentencing matters

lO. The Court Will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6Al.3.

ll. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

12. Defendant is released under the same terms and conditions pending
sentencing

The clerk shall promptly notify counsel and the probation office of the entry

of this Order.

DATED this Lday of April, 201 9.

/SUSAN P. WATTERS
United States District Judge

 

